Case 1:18-cr-00204-NGG-VMS Document 360 Filed 02/20/19 Page 1 of 2 PageID #: 3465

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  MKM:TH/MKP/MJL                                     271 Cadman Plaza East
  F. #2017R01840                                     Brooklyn, New York 11201



                                                     February 20, 2019


  By ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (S-1) (NGG) (VMS)

  Dear Judge Garaufis:

                The government respectfully submits this letter in advance of the individual
  Curcio hearings scheduled by the Court to advise the Court of additional information
  obtained by the government concerning the payment of legal fees of the defendants in this
  case by the CDF Irrevocable Trust (the “Trust”).

                The government has reviewed a redacted copy of the Trust’s indenture, which
  was provided to the government at the Court’s direction. Section 4.02 and Article 5 of the
  Trust indenture provides that upon termination, “the Trustee shall distribute the remaining
  Trust property to Arlen Olsen as Trustee of The KAR 2018 Trust dated April 15, 2018.”
  (See Trust Indenture, Section 4.02, at 7-8.) The government has contacted Arlen Olsen,
  Esq., who represented that the beneficiary of The KAR 2018 Trust is the defendant Keith
  Raniere’s minor son. 1

                  Counsel for the Trustee has represented that the remaining corpus of the Trust
  is “likely insufficient to cover all legal fees and expenses associated with representation of


         1
                 Defendants Clare Bronfman, Nancy Salzman, and Keith Raniere have each
  asserted attorney-client relationships with Mr. Olsen. In response to an inquiry by the
  government, counsel for the Trustee stated that he was not aware who the beneficiary of The
  KAR 2018 Trust was and that he had initially advised Ms. Bronfman that any remaining
  Trust funds should be distributed to a charitable organization.
Case 1:18-cr-00204-NGG-VMS Document 360 Filed 02/20/19 Page 2 of 2 PageID #: 3466




  the [defendants and beneficiaries] for the duration of the litigation.” (Walker Decl. at 2.)
  But contrary to counsel’s statement that there is “no provision in the trust instrument for
  Contributors to replenish the trust,” Walker Decl. at 3, the Trust indenture expressly
  contemplates the existence of additional contributors who may transfer property to the Trust
  at any time. (See Trust Indenture, Section 9.05(i) (defining a transferor as a “person who
  transferred property to the Trust during that person’s lifetime, including a person whose
  disclaimer resulted in property passing to the Trust.”)). Not only would such contributions
  implicate the concerns raised by the Court in its January 9, 2019 Order, but the continued
  reimbursement of legal fees expended by counsel for defendants and other beneficiaries in
  this case may impact the funds, if any, that remained for the benefit of Keith Raniere and his
  family.

                 The government respectfully requests that the Court advise the defendants of
  this additional information during each defendant’s Curcio hearing.



                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:     /s/
                                                     Moira Kim Penza
                                                     Tanya Hajjar
                                                     Mark J. Lesko
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

  cc:    Counsel of Record (by ECF)




                                                2
